Citation Nr: 0924955	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation for bilateral pes planus, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an evaluation based on loss of the use of 
the left foot.

3.  Entitlement to an evaluation based on loss of the use of 
the right foot.

4.  Entitlement to an extraschedular evaluation for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1944.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which an evaluation greater than 50 percent 
for bilateral pes planus was denied.

The Veteran is evaluated at the highest schedular evaluation 
afforded for his disability, as will be explained below.  
Accordingly, the issue of entitlement to extraschedular 
evaluation is raised.  

The Veteran stated in October 2008 that he requires a 
wheelchair to ambulate due to his service-connected bilateral 
pes planus.  VA treatment records show that the Veteran was 
observed to have an unsteady gait and to be a risk for falls 
in 2007.  In addition, VA treatment records show treatment 
for ingrown toenails and hallux nails.  However, the record 
shows that he is also diagnosed with non-insulin dependant 
diabetes mellitus with sensory loss.

A higher evaluation could be warranted for the Veteran's 
bilateral disability based on loss of the use of his feet.  
Yet the medical evidence is inconclusive as to the cause of 
his unsteady gait.  The Board has thus taken jurisdiction of 
this issue and is remanding it for further development.

Because the Board is remanding the issue, rather than 
adjudicating it, there is no prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The issues are thus re-characterized on the front page of 
this decision.  

Claims for special monthly compensation based on the loss of 
use of his feet or bilateral lower extremities, and for 
service-connection for ingrown toenails and hallux nails, as 
the result of or secondary to the service connected bilateral 
pes planus are referred to the RO for adjudication.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The issues of entitlement to evaluations based on loss of use 
of the left foot, and on loss of the use of the right foot, 
and for an extraschedular evaluation under 38 C.F.R. § 3.321 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is productive 
of an overall disability picture approximating pronounced 
symptomatology including marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

2.  The Veteran is already evaluated at the highest schedular 
evaluation afforded for bilateral pes planus under the 
appropriate diagnostic code.


CONCLUSION OF LAW

An evaluation greater than 50 percent for bilateral pes 
planus is not afforded by any diagnostic code in the Schedule 
of Ratings.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores, supra.  

Preadjudicatory notice was provided in a May 2007 letter, but 
this notice was inadequate.  While the May 2007 letter 
explained that to establish entitlement to an increased 
evaluation for his service-connected bilateral pes planus, 
the evidence must show that his condition had increased in 
severity, the letter did not explain that the Veteran was at 
the highest level afforded under the criteria for his 
disability and that a higher evaluation was not available 
under the diagnostic code, except for loss of use of the foot 
(under Diagnostic Code 5284).  Neither the August 2007 rating 
decision nor the October 2008 statement of the case explained 
this, although the October 2008 statement of the case did 
explain the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b).  Nowhere was notice provided of the 
other diagnostic codes under which the Veteran could obtain a 
rating higher than 50 percent for his bilateral foot 
disability, namely, loss of use of the foot under Diagnostic 
Code 5284.

Notwithstanding, the letter did explain that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  

The Board will proceed with this case, despite the lack of 
notice.  First, although specific notice was not provided, 
the record shows that the appellant was represented by a 
Veteran's Service Organization throughout the adjudication of 
the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected. See Sanders, 487 F.3d at 489.  
Second, as noted previously, in the Introduction, the claims 
for evaluations based on loss of use of the left and right 
foot and for extraschedular evaluation under 38 C.F.R. 
§ 3.321 are the subject of a remand immediately following his 
decision.  The claims for special monthly compensation based 
on loss of use of the feet or bilateral lower extremities, 
and for ingrown toenails and hallux nails have been referred 
to the RO for adjudication.  Third, and finally, the Veteran 
has neither alleged nor demonstrated any prejudice with 
regard to the content or timing of the notices.  See Shinseki 
v. Sanders, 129 S. Ct. 1696, (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The August 2007 VA examination was conducted 
without review of the record.  However, the Board finds it 
may proceed for two reasons.  First, the Veteran is already 
receiving the highest evaluation afforded for his service-
connected bilateral pes planus.  Second, the claims for 
evaluations based on loss of use of the left and right foot, 
and for extraschedular evaluation under 38 C.F.R. § 3.321 are 
the subject of a remand immediately following this decision, 
as stated above, for among other things, additional VA 
examination.

The Veteran was afforded the opportunity to give testimony 
before the Board, which he initially requested but, in 
December 2008, withdrew his request.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.5.  See also DeLuca v Brown, 8 Vet. App. 202 (1995).

Service connection for bilateral pes planus was granted in 
February 1945 rating decision, and evaluated as 10 percent 
disabling effective in December 1944.  The disability was 
described as pes planus, third degree, bilateral with 
eversion, symptomatic.  In a July 1973 rating decision, the 
evaluation was increased to 30 percent, effective in May 
1973.  The disability was described as bilateral pes planus.  
In an August 1995 rating decision, the disability was 
increased to 50 percent, effective in December 1994.  The 50 
percent evaluation has been confirmed and continued since.

The 50 percent evaluation assigned the bilateral pes planus 
under Diagnostic Code 5276 contemplates bilateral acquired 
flatfoot with pronounced symptomatology including marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulations, not improved by orthopedic 
shoes or appliances.  See  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

VA examination conducted in August 2007 shows the Veteran 
continues to meet the criteria for a 50 percent evaluation.  
However, this is the highest evaluation afforded under the 
diagnostic code.  

A higher evaluation could be warranted for loss of the use of 
the feet.  This aspect of the Veteran's claim is being 
remanded for further development.  

VA treatment records show complaints of and treatment for the 
Veteran's bilateral foot condition, including observations 
that the Veteran manifested an unsteady gait.  However, these 
records also show treatment for noninsulin dependent diabetes 
with sensory loss and ingrown toenails with hallux nails.  

As noted above, claims for special monthly compensation based 
on loss of the use of the bilateral feet or for loss of use 
of the bilateral lower extremities, and for ingrown toenails 
and hallux nails have been referred to the RO.

A preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 5276 for bilateral pes 
planus; there is no doubt to be resolved; and a higher 
evaluation for bilateral pes planus under Diagnostic Code 
5276 is not warranted.

Consideration of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321 is the subject of a remand 
immediately following this decision.

The Veteran genuinely believes that his bilateral pes planus 
is worse than evaluated and has offered his statements.  The 
Veteran is already receiving the maximum schedular evaluation 
allowed under the criteria.  Entitlement to evaluations 
provided for loss of the use of the feet and entitlement to 
extraschedular evaluation under 38 C.F.R. § 3.321 are the 
subject of a remand immediately following this decision.  As 
to whether an evaluation greater than 50 percent for 
bilateral pes planus is warranted, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the extent of his 
bilateral pes planus and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
findings provided by the medical professionals who discussed 
his symptoms, complaints, and manifestations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The disabling effects of pain and pain on motion have been 
considered and are contemplated in the 50 percent evaluation 
currently assigned the Veteran's bilateral foot disability.   
See DeLuca, supra.  

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.  

ORDER

An evaluation greater than 50 percent for bilateral pes 
planus is denied.


REMAND

The Veteran is evaluated at the highest level provided under 
the criteria of this bilateral pes planus.

However, the August 2007 VA examination shows that the 
Veteran evidences weakness on weightbearing and is unable to 
bear weight on his feet without shoes, that he has marked 
displacement of the Achilles tendon, malalignment of the 
forefoot and midfoot, and bilateral heel valgus to 30 
degrees.  In addition, the Veteran reported he can not stand 
for more than a few minutes or walk more than a few yards.  
He reported that he required orthotic inserts, and that he 
had difficulty walking on bare floors without shoes.  
Photographs submitted in support of his claim appear to show 
large calluses on the bottoms of his feet near the ball of 
his foot.  The examiner did not report loss of use of the 
feet.  Rather, the examiner found no muscle atrophy, painful 
motion, swelling, or instability.

Yet the Veteran reported in October 2008 that he requires a 
wheelchair to ambulate and VA treatment records in 2007 
document that his gait was unstable.  However, these records 
also show treatment for noninsulin dependent diabetes with 
sensory loss and ingrown toenails with hallux nails.  It is 
not known to what extent the Veteran may experience loss of 
use of either foot, and if so, to what disability or 
disabilities such loss of use may be attributed.

In addition, referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 is necessary.

The most recent VA examination of record is dated in August 
2007.  The most recent VA treatment records of record are 
dated in 2007.  Additional VA examination is therefore 
required.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran was all applicable 
notice concerning the claims for 
entitlement to evaluations based on loss 
of use of the left and right feet, and to 
extraschedular evaluation under 38 C.F.R. 
§ 3.321.

2.  Obtain all identified records of 
treatment accorded the Veteran for his 
bilateral pes planus.  In particular, 
obtain any and all records of treatment 
accorded him at the VA Medical Center 
(VAMC) in Amarillo, Texas.  Ask the 
Veteran to identify any other health care 
providers.  Perform any follow up 
required and inform the Veteran of 
negative responses so that he may attempt 
to obtain the records.

3.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature and extent of his 
bilateral pes planus.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence and a copy of this 
remand must be sent to the examiner(s) 
for review.

In particular, the examiner is to offer 
opinions as to:

*	Whether it is at least as likely as 
not that the Veteran's bilateral pes 
planus is manifested by loss of use 
of the left or right foot, or both 
feet and, if so

*	Whether it is at least as likely as 
not that loss of the use of the left 
or right foot, or both feet, is the 
result, or part and parcel of, the 
service-connected bilateral pes 
planus.

A complete rationale for all opinions 
must be provided.

4.  Refer the claim to the Under 
Secretary for Benefits or the Director, 
compensation and Pension Service for 
consideration of entitlement to 
extraschedular evaluation for bilateral 
pes planus under 38 C.F.R. § 3.321.

5. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claim for entitlement to evaluations 
based on the loss of use of the left foot 
and loss of use of the right foot and 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321 for 
his bilateral pes planus, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


